DETAILED ACTION
Claims 1 - 9 of U.S. Application No. 16712197 filed on 12/12/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…the encapsulating resin body has a first part in which the exposed portions of the electrical conductors are encapsulated and a second part in which the at least part of each of the covered portions of the electrical conductors is encapsulated, and a coefficient of linear expansion of the first part of the encapsulating resin body is lower than a coefficient of linear expansion of the second part of the encapsulating resin body” in the combination 
Regarding claim 6: the limitations of claim 6, “… the encapsulating resin body has a first part in which the exposed portions of the electrical conductors are encapsulated and a second part in which the at least part of each of the covered portions of the electrical conductors is encapsulated, and a percentage content of the filler in the first part of the encapsulating resin body is higher than a percentage content of the filler in the second part of the encapsulating resin body” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 7-8 are allowable for depending on claim 6.
Regarding claim 9: the limitations of claim 9, “…immersing at least part of the coil end part of the stator coil in a liquid resin so that the exposed portions of the electrical conductors and the joints formed at the exposed portions are immersed in a first part of the liquid resin while at least part of each of the covered portions of the electrical conductors is immersed in a second part of the liquid resin, the liquid resin having a filler added thereto and being contained in a container that has an opening; and curing the liquid resin, at a time point after a predetermined duration has elapsed from the immersing step, to form an encapsulating resin body in which the at least part of the coil end part of the stator coil is encapsulated, at the time point, distribution of the filler in the liquid resin having become uneven so that an amount of the filler included in the first part of the liquid resin is greater than an amount of the filler included in the second part of the liquid resin” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832